Filed 4/8/15 Wawock v. Super. Ct. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


RICHARD WAWOCK,                                                      No. B261315

         Petitioner,                                                 (Super. Ct. No. BC492586)

         v.                                                          (Elihu M. Berle, Judge)

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

CSI ELECTRICAL CONTRACTORS,
INC.,

         Real Party in Interest.



ORIGINAL PROCEEDING: Petition for Writ of Mandate: Writ Granted.
         Hayes Pawlenko, Matthew B. Hayes, Kye D. Pawlenko for Petitioner.
         Snell & Wilmer, Steve T. Graham, Todd E. Lundell, Ann Dwyer for Real Party-
In-Interest.
       Plaintiff Richard Wawock petitions for a writ of mandate. He seeks an order
directing the respondent court to deny the petition to confirm arbitration brought by
defendant CSI Electrical Contractors, Inc. (“CSI”). We grant the petition.


                        STATEMENT OF FACTS AND PROCEDURE
       Wawock, an electrician and a member of the International Brotherhood of
Electrical Workers, filed a class action complaint against defendant CSI Electrical
Contractors (“CSI”), alleging that CSI failed to pay wages to its electricians for time
spent attending mandated training courses on topics such as safety, first aid, and
harassment prevention. He stated causes of action for violations of the Labor Code and
controlling Wage Orders, and sought an injunction and attorneys fees under the Unfair
Competition Law (Business and Professions Code section 17200 et seq.) as well as
penalties under the Private Attorneys General Act (PAGA) (Labor Code, § 2698 et seq.).
       CSI petitioned to compel arbitration pursuant to a collective bargaining agreement
(“CBA”). After hearing, the trial court determined that the CBA committed the threshold
question of arbitrability to the Labor Management Committee. Wawock petitioned for
writ review and this court issued an alternative writ. On September 17, 2013, a majority
of this court denied the petition, holding that the parties had manifested a clear intent to
commit the threshold question of arbitrability to the Labor Management Committee.
(Wawock v. Superior Court (Sept. 17, 2013, B248269) [nonpub. opin.].) This court did
not decide the question of arbitrability.
       In the meantime, Wawock submitted his claims to the Labor Management
Committee, which found them arbitrable. The Labor Management Committee issued a
final arbitration award finding in favor of CSI on all claims. Wawock then filed an action
in the federal district court to vacate the arbitration award on the ground that the Labor
Management Committee manifestly disregarded federal law in finding his statutory
claims arbitrable. Wawock’s federal complaint invoked federal question jurisdiction. A


                                              2
week later, CSI filed a petition in the superior court seeking to confirm the arbitration
award.
         In federal court, CSI moved to dismiss the lawsuit on collateral estoppel and
abstention grounds, arguing that the Court of Appeal had “explicitly and finally decided”
that Wawock’s claims were arbitrable. The federal district court denied the motion,
determining that this court had not reached the question of arbitrability, but instead had
concluded only that the question of arbitrability was to be decided by the Labor
Management Committee. The federal district court also declined to abstain.
         The federal district court granted Wawock’s request to vacate the arbitration
award, concluding that the Labor Management Committee manifestly disregarded the law
when it found Wawock’s claims arbitrable. Specifically, the federal district court
determined that the CBA did not make explicit reference to the statutory claims brought
by Wawock. (See Wright v. Universal Maritime Service Corp. (1998) 525 U.S. 70, 80
[CBA’s waiver of a judicial forum for an individual’s statutory rights must be “clear and
unmistakable” and may not be inferred from a general contractual provision]; 14 Penn
Plaza LLC v. Pyett (2009) 556 U.S. 247, 264 [an individual’s right to a judicial forum
with respect to statutory claims may be waived where the CBA “expressly cover[s] both
statutory and contractual . . . claims”].) CSI appealed the order vacating the arbitration
award to the Ninth Circuit Court of Appeals, which has not yet acted.
         The superior court held a hearing on CSI’s petition to confirm the arbitration
award. Wawock argued that the petition should be denied because the superior court is
required to give full faith and credit to the federal district court’s order vacating the
arbitration award. Rather than ruling on the petition, the superior court stayed the matter
until at least July 15, 2015, when the parties are to provide an update on the status of the
appeal to the Ninth Circuit Court of Appeals. Wawock filed this petition for writ of
mandate. We issued an alternative writ of mandate. The superior court did not comply
with the alternative writ of mandate.




                                               3
                                        DISCUSSION


A.     Res Judicata and Full Faith and Credit
       “Full faith and credit must be given to a final order or judgment of a federal
court.” (Levy v. Cohen (1977) 19 Cal.3d 165, 172; Martin v. Martin (1970) 2 Cal.3d 752,
761; see also Code Civ. Proc., § 1908, subd. (a)(2).) “California gives full faith and
credit to a final order or judgment of a federal court [citation] by ‘follow[ing] the rule that
the preclusive effect of a prior judgment of a federal court is determined by federal law,
at least where the prior judgment was on the basis of federal question jurisdiction.’”
(Nathanson v. Hecker (2002) 99 Cal.App.4th 1158, 1163; see also Levy v. Cohen, supra,
19 Cal.3d at p. 173 [under the full faith and credit doctrine, a federal judgment has the
same effect in California courts that it would have in federal courts, and in federal court,
res judicata prevents readjudication of all matters that were, or could have been, litigated
in a prior proceeding between the same parties].)1 Res judicata and full faith and credit
both have the same preclusive effect.
       The federal rule “is that a judgment or order, once rendered, is final for purposes
of res judicata until reversed on appeal or modified or set aside in the court of rendition.”
(Nathanson v. Hecker, supra, 99 Cal.App.4th at p. 1163 [quoting Levy v. Cohen, supra,
19 Cal.3d at p. 172]; see also Calhoun v. Franchise Tax Bd. (1978) 20 Cal.3d 881, 887
[in both federal and state court, a federal judgment is final for purposes of res judicata
until it is reversed on appeal or otherwise set aside]; People v. Rath Packing Co. (1978)
85 Cal.App.3d 308, 323 [district court judgment or order is final for purposes of res

1
        Article IV, section 1 of the United States Constitution requires that “Full faith and
credit shall be given in each state to the public acts, records, and judicial proceedings of
every other state.” This clause has come to mean that the “scope and effect of a federal
judgment are identical to those of a judgment of a court of the state in which the federal
judgment is rendered.” (Butcher v. Truck Ins. Exchange (2000) 77 Cal.App.4th 1442,
1451, fn. 5.)

                                              4
judicata].) In contrast, California orders and judgments are not final so long as an appeal
is pending. (Nathanson v. Hecker, supra, 99 Cal.App.4th at p. 1163 fn.1.)
       As the federal district court’s jurisdiction was based on federal question in this
case, the order vacating the arbitration award is final notwithstanding the pending appeal
in the Ninth Circuit Court of Appeals. As a final order, it is entitled to res judicata effect
and full faith and credit. (See, e.g., Calhoun v. Franchise Tax Bd., supra, 20 Cal.3d at p.
887 [giving res judicata effect to a filed district court judgment, notwithstanding a
pending Ninth Circuit Court of Appeals appeal].) Because the federal district court has
vacated the arbitration award, there is no arbitration award to confirm, and principles of
res judicata require that the petition to confirm arbitration be denied.
       Nonetheless, CSI argues that the trial court had discretion to refuse to deny the
petition to confirm arbitration and instead stay the litigation pending resolution of the
Ninth Circuit Court of Appeals appeal. It characterizes the federal district court’s order
as a decision holding Wawock’s claims non-arbitrable, and cites state and federal
authority holding that a trial court may stay the underlying action pending appellate
resolution of an issue of arbitrability. (See, e.g., Varian Medical Systems, Inc. v. Delfino
(2005) 35 Cal.4th 180, 189-90 [“an appeal from the denial of a motion to compel
arbitration automatically stays all further trial court proceedings on the merits”]; Britton
v. Co-op Banking Group (9th Cir. 1990) 916 F.2d 1405, 1412 [district court has
discretion to stay underlying proceedings pending an appeal from the denial of a motion
to compel arbitration].)
       The federal district court order on appeal in the Ninth Circuit Court of Appeals is
not an order denying a motion to compel arbitration. Moreover, the issue presented in
that appeal is not whether the trial court has discretion to stay the proceedings on
Wawock’s wage claims. Rather, we are presented with a federal district court order
vacating an arbitration award, and the issue is whether the trial court may, in its
discretion, refuse to deny a petition to confirm a vacated arbitration award, when the
order vacating that award is final and therefore entitled to res judicata effect and full faith
and credit.

                                               5
        The trial court has inherent authority to manage and control its own proceedings,
“including the inherent authority to stay an action when appropriate . . . [to] overcome
problems of simultaneous litigation.” (Jordache Enterprises, Inc. v. Brobeck, Phleger &
Harrison (1998) 18 Cal.4th 739, 758.) The trial court, however, also has “an inherent
obligation to decide cases properly brought before [it].” (Talley v. Valuation Counselors
Group, Inc. (2010) 191 Cal.App.4th 132, 150.) The federal district court’s order is final
and there is no related, pending litigation that would affect the outcome. In these
circumstances, to stay an action and postpone decision on the petition to confirm an
arbitration award, rather than apply res judicata, would deny full faith and credit to a final
decision of a federal court.2


B.     Law of the Case
       CSI also argues that the law of the case required the trial court to confirm the
arbitration award, in spite of the district court’s order vacating it. We disagree.
       Under the law of the case doctrine, when an appellate court “states in its opinion a
principle or rule of law necessary to the decision, that principle or rule becomes the law
of the case and must be adhered to throughout its subsequent progress, both in the lower
court and upon subsequent appeal.” (Kowis v. Howard (1992) 3 Cal.4th 888, 892-893.)
In our earlier opinion, we held that the threshold issue of arbitrability “is a matter that has
been committed to the [Labor Management] Committee for decision” by the parties’
CBA. (Wawock v. Superior Court (Sept. 17, 2013, B248269) [nonpub. opin.], p. 7.) We
expressly declined to reach the merits of the arbitrability question, “lest the court invade
the province of the arbitrator.” (Id., p. 7.) Because we did not determine the merits of
the arbitrability question, CSI errs in arguing that law of the case requires the trial court
to hold Wawock’s claims arbitrable. We made no such determination.


2
       Stuart v. Lilves (1989) 210 Cal.App.3d 1215, 1220, cited by CSI, is not relevant
because in that case, the court was faced with two prior inconsistent judgments: the first
from California and the second from Colorado. The court held that the Full Faith and
Credit Clause did not require the California courts to ignore a California judgment.

                                               6
7
                                    DISPOSITION


      The petition for writ of mandate is granted. Petitioner shall recover his costs.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             GOODMAN, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            8